NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STEVEN MORRILL, Appellant,

                                         v.

   ARIZONA DEPARTMENT OF ECONOMIC SECURITY, an Agency,
                       Appellee.

                              No. 1 CA-UB 21-0096
                                FILED 5-10-2022


                   Appeal from the A.D.E.S. Appeals Board
                            No. U-1694799-001-B

                                   AFFIRMED


                                APPEARANCES

Steven Morrill, Surprise
Appellant

Arizona Attorney General’s Office, Mesa
By Thomas Jose
Counsel for Appellee
                            MORRILL v. ADES
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Randall M. Howe and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            In this case, we consider Appellant Steven Morrill’s eligibility
for Pandemic Unemployment Assistance Act (PUA) benefits under the
federal Coronavirus Aid, Relief, and Economic Security Act (CARES Act),
15 U.S.C. § 9021, as administered by Appellee Arizona Department of
Economic Security (ADES). An ADES administrative law judge (ALJ) and
the ADES Appeals Board found that Morrill was not eligible for PUA
benefits. Because the record supports the Appeals Board’s conclusion that
Morrill was not unemployed as a direct result of COVID-19, we affirm the
decision.

                             BACKGROUND

¶2             The relevant and material facts are undisputed. Morrill
worked for Bolt Security beginning in October 2016. In September 2019, he
was injured in a car accident and could not work because of his injuries.
Bolt Security later discharged him from employment. Morrill did not obtain
other employment.

¶3            In April 2020, Morrill applied for PUA benefits claiming that
he was unemployed as a direct result of the COVID-19 pandemic and that
his employer had reduced his hours because of COVID-19. He also stated
that he could not go to work because of COVID-19. He acknowledged in his
application that Bolt Security had discharged him in September 2019 for
“absenteeism.” He also declared that he had not quit a job based on COVID-
19. He explained that he had not been laid off due to lack of work after a
business closure caused by COVID-19, and that his failure to return to work
was not a result of the business closure because of COVID-19. He began
receiving PUA benefits and confirming his eligibility weekly.

¶4             According to Morrill, Bolt Security was willing to rehire him
in June or July 2020, but he declined to return to work because he was afraid
of contracting COVID-19. In July 2020, he contracted COVID-19 and was ill
for several weeks. In December 2020, ADES issued a Disqualifying



                                      2
                            MORRILL v. ADES
                           Decision of the Court

Determination Letter stating that, after reviewing his application, Morrill
was not qualified for PUA because his employer had not reduced his hours
because of COVID-19 as he had claimed in his application, rather he had
been discharged by Bolt Security in 2019, before the pandemic. Thus, ADES
concluded Morrill’s unemployment was not a direct result of the pandemic.

¶5             Morrill requested a hearing before an ALJ. The ALJ took
Morrill’s testimony and found that he was not qualified for PUA because
his employment with Bolt ended before the pandemic began and that his
“subsequent reluctance to seek employment” was “due to a general fear of
contracti[ng] [COVID-19] . . . not [due] to any of the specific [circumstances
listed in the PUA statute].” Morrill appealed to the Appeals Board and
provided test results from July and August 2020, ostensibly showing the
presence of COVID-19 in his body. The Appeals Board concluded that
Morrill had not been diagnosed with COVID-19 by “interpret[ing]” the test
results as negative.

¶6              Morrill applied for review of the Appeals Board decision, and
we granted his application under A.R.S. § 41-1993. We requested briefing
on the issues of whether the Appeals Board’s interpretation of Morrill’s test
results was supported and, if the test results did show that Morrill was
positive for COVID-19, whether a remand was necessary to determine his
eligibility for PUA benefits.

                               DISCUSSION

¶7            In March 2020, in response to the COVID-19 pandemic,
Congress passed, and the President signed, the CARES Act of 2020 (15
U.S.C. § 9001-9141), which includes a section for PUA benefits (15 U.S.C.
§ 9021 (2020)).1 The federal government provided funds to be administered
by state unemployment benefits agencies. PUA was a temporary program
designed to provide limited benefits to those who did not qualify for
regular unemployment benefits or who had exhausted all other benefits
available. 15 U.S.C. § 9021(a)(3)(A)(i), (c)(2).

¶8            The PUA was intended to mitigate the economic effects of the
pandemic. See Pandemic Unemployment Assistance Act, S. 3497, 116th
Cong. (2020).2 As relevant here, PUA eligibility is based on two factors: (1)


1     Throughout this appeal, we refer to the version of the statute in effect
when Morrill filed for unemployment benefits.
2     Senate Bill 3497 was not enacted, but its provisions were
incorporated into H.R. 748 (CARES Act).


                                      3
                           MORRILL v. ADES
                          Decision of the Court

ineligibility for regular unemployment benefits (including exhaustion of
regular benefits) and (2) that “the individual is unemployed, partially
unemployed, or unable or unavailable to work because” of one of the eleven
COVID-19 related circumstances listed:

      a—the applicant has been diagnosed with COVID-19 or is
      experiencing COVID-19 symptoms and is seeking a medical
      diagnosis;

      b—a household member has been diagnosed with COVID-19;

      c—the applicant is providing care for a family member or a
      household member who has been diagnosed with COVID-19;

      d—a child or other household member for whom the
      applicant has primary caregiving responsibility for is unable
      to attend school or another facility as a direct result of the
      COVID-19 public health emergency and the care provided at
      school or the facility is needed for the applicant to work;

      e—the applicant cannot go to a place of work because a
      quarantine has been imposed as a direct result of the COVID-
      19 public health emergency;

      f—the applicant cannot go to a place of work because a health
      care provider has advised the applicant to self-quarantine due
      to concerns related to COVID-19;

      g—the applicant was slated to start a job but cannot or is
      unable to reach the job as a direct result of the COVID-19
      public health emergency;

      h—the applicant has become the breadwinner or major
      support for the household because the head of the household
      has died as a direct result of COVID-19;

      i—the applicant has to quit a job as a direct result of COVID-
      19;

      j—the applicant’s place of work closed as a direct result of the
      COVID-19 public health emergency;

      k—the applicant satisfies other criteria as established by the
      Secretary.



                                     4
                             MORRILL v. ADES
                            Decision of the Court

§ 9021(a)(3)(A)(ii)(I)(aa)-(kk). In sum, as relevant to Morrill’s application,
eligibility for PUA benefits is limited to those who lose a job or cannot begin
a confirmed job as a direct result of the COVID-19 pandemic.

¶9            Our review of the record confirms Morrill’s unemployment
was caused by his car accident and the resulting injuries, and not by the
pandemic. He became unemployed in September 2019 for a reason
unrelated to COVID-19, as defined by § 9021(a)(3)(A)(ii)(I). His former
employer offered Morrill his job back, but Morrill turned down that job
based on his fear of contracting COVID-19.

¶10           Nor need we address whether the record supported the
Appeals Board’s “interpretation” of Morrill’s COVID-19 tests from July and
August 2020. For purposes of this appeal, we accept Morrill’s claim that he
tested positive for COVID-19 in July or August 2020. Even so, those positive
tests are not material to his eligibility for PUA benefits. Morrill had been
unemployed since September 2019. He declined to return to his previous
employment in June or July 2020. Morrill applied for unemployment
benefits in April 2020, well before he contracted COVID-19. That he tested
positive for COVID-19 subsequently in July and August 2020 did not affect
his unemployment status. His positive COVID-19 tests did not preclude his
re-employment, nor did they retroactively render him eligible for PUA
benefits. Morrill did not return to work when given the opportunity the
month preceding his infection. And he presented no evidence that he lost
employment, or a confirmed job offer because he contracted COVID-19.
Without this evidence, and because his unemployment predates him
contracting COVID-19, Morrill is not eligible for PUA benefits.

¶11          For these reasons, when Morrill sought and began receiving
PUA benefits, he was not unemployed nor unable to work “because of”
COVID-19. Given these facts, COVID-19 was not the cause of Morrill being
unemployed and therefore he is not a person covered under the PUA
benefit scheme.




                                      5
                           MORRILL v. ADES
                          Decision of the Court

                             CONCLUSION

¶12          Because Morrill was not eligible for PUA benefits, we affirm
the Appeals Board’s denial of his administrative appeal.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                       6